Citation Nr: 1543250	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post total knee replacement.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected degenerative arthritis of the left knee, status post total knee replacement.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, in a July 2015 written correspondence, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post total knee replacement.

2.  The Veteran's claim of entitlement to service connection for a right shoulder disability was most recently denied on the merits in a July 2008 rating decision, to include additional evidence submitted within the appeal period.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

3.  The evidence received subsequent to the July 2008 rating decision relates to a previously unsubstantiated fact and raises a reasonable possibility of substantiating the underlying service connection claim.

4.  The probative evidence of record shows that the Veteran's degenerative joint disease of the right shoulder with bicipital tenosynovitis was aggravated by his service-connected degenerative arthritis of the left knee, status post total knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post total knee replacement, have been met.  38 C.F.R. § 20.204 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right shoulder disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for entitlement to service connection for degenerative joint disease of the right shoulder with bicipital tenosynovitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Increased Rating for Degenerative Arthritis of the Left Knee

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a July 2015 written statement, the Veteran indicated that he desired to withdraw his claim of entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post total knee replacement (hereinafter referred to as the Veteran's service-connected left knee disability).  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to a rating in excess of 30 percent for his service-connected left knee disability.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Claim to Reopen Service Connection for a Right Shoulder Disability

In September 1987, the Veteran filed a claim of entitlement to service connection for a right shoulder disability, which was denied in a July 1988 rating decision.
In January 2008, the Veteran submitted another claim of entitlement to service connection for a right shoulder disability.  The Veteran's claim was reopened in a July 2008 rating decision, but ultimately denied on the merits.  After the Veteran submitted additional evidence during the appeal period, the RO confirmed the denial of his service connection claim in rating decisions dated January 2009 and May 2009.  Although the Veteran was provided notice of the rating decisions and notice of his appellate rights via a May 2009 letter, he did not perfect an appeal thereafter.  As such, the July 2008 rating decision, to include additional evidence submitted within the appeal period, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156(b) (2015).  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's July 2008 rating decision, to include evidence submitted within the appeal period, the evidence of record consisted of the Veteran's statements, service treatment records, and private and VA treatment records.  The RO denied the Veteran's claim because the evidence of record did not establish a link between a right shoulder disability and his service-connected left knee disability.  Since the July 2008 rating decision, the Veteran submitted updated VA and private treatment records, a letter from his wife, two opinions from private treatment providers, and testimony during a July 2015 hearing before the Board.  

The Board finds that this evidence is new, as it has not been previously submitted to VA for consideration.  Moreover, a review of the new evidence reveals two private medical opinions which link the Veteran's right shoulder disability to his service-connected left knee disability.  Thus, the Board finds that the evidence submitted since the July 2008 rating decision is material.  As the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a right shoulder disability is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

III.  Service Connection for a Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability, which he contends was due to or aggravated by falls he sustained as a result of his service-connected left knee disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence of record includes current diagnoses of degenerative joint disease of the right shoulder and bicipital tenosynovitis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to whether the Veteran's degenerative joint disease of the right shoulder with bicipital tenosynovitis was proximately caused or aggravated by his service-connected left knee disability, the evidence of record consists of the Veteran's statements, a written statement from the Veteran's spouse, private treatment records, and two etiological opinions from private treatment providers.

During a July 2015 hearing before the Board, the Veteran testified that he previously sustained a shoulder injury, which was unrelated to service and caused only minor discomfort when the weather changed.  The Veteran stated that around 2008, he reinjured his right shoulder when his service-connected left knee disability caused him to fall.  After the fall, the Veteran reported a constant burning pain in his right shoulder with decreased range of motion.  He also testified that his physician advised him that he sustained new labral tears in his right shoulder.  

In a September 2011 written statement, the Veteran's spouse, who is also a retired registered nurse, indicated that she observed the Veteran fail to regain strength and stability after his total left knee replacement in 2007.  On several occasions, she witnessed the Veteran "step forward and become frozen with an incredible affect of fear and pain on his face."  She stated that the Veteran often told her that his knee felt "hyperextended and stuck," making him unable to move.  The Veteran's spouse also reportedly witnessed the incident during which the Veteran fell and injured his right shoulder while attempting to avoid people exiting an elevator.

The statements of the Veteran and his spouse are competent evidence as to factual matters within the realm of their personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A review of the Veteran's private treatment records indicate that the Veteran underwent a partial right shoulder acromioplasty in 1992.  Thereafter, the Veteran's treatment records are silent for complaints of or treatment for right shoulder pain until May 2008.

A May 2008 private treatment record indicates that the Veteran reported losing his balance while trying to step backward to allow people to exit an elevator.  He stated that he jammed his right shoulder on the wall and the floor and landed with a significant amount of weight on his shoulder.  The Veteran reportedly felt a sudden "pop" and subsequent pain in his right shoulder.  The treatment provider noted that the Veteran previously sustained a right shoulder injury, for which he underwent a procedure to shave down his right acromion and remove pieces of cartilage.  The assessment was subacromial bursitis, and the Veteran received a corticosteroid injection.

A June 2008 private treatment record indicates that the Veteran had a history of right shoulder impingement syndrome with subsequent surgery "many years ago."  The treatment provider noted that the Veteran was doing well until he fell and sustained an impaction injury to the right shoulder.  Since the injury, the Veteran reported pain and increased disability.  The impression was right shoulder pain and possible labral injury.

A July 2008 private treatment record indicates that the Veteran reported persistent right shoulder pain with associated disability.  Imaging studies revealed a probable labral tear, and the Veteran underwent an arthroscopy.

A December 2008 private treatment record indicates that the Veteran underwent a total knee replacement in April 2007 and reported increased pain, stiffness, and reduced range of motion ever since.  He also reported falling on four occasions after his knee hyperextended, noting that he injured his right shoulder during one of the falls.

During a February 2009 VA examination of the Veteran's service-connected left knee disability, the Veteran reported episodes of instability, during which he experienced severe pain at the medial aspect of the joint.  The examiner noted that the Veteran walked with a cane and had a history of falls.  The Veteran also reported becoming very sedentary due to pain and fear of falling.  

During a July 2010 VA examination of the Veteran's service-connected left knee disability, the examiner observed medial/lateral instability of the left knee and noted that the Veteran walked with a cane.

Based on the foregoing, the Board finds the statements of the Veteran and his spouse, which are supported by the medical evidence of record, to be credible evidence of left knee instability, which caused the Veteran to fall and land on his right shoulder.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider consistency with other evidence of record).  

In December 2010, the Veteran submitted a letter from a private treatment provider, who indicated that the Veteran had a history of weakness and instability in both knees after undergoing total knee replacements, which occasionally caused him to fall.  The treatment provider stated that during one of these falls, the Veteran injured his right shoulder.  It was also noted that the Veteran's history was complicated by preexisting shoulder problems, but the Veteran was reportedly doing well until his fall in 2008.  The physician provided the following opinion, in relevant part:

When I saw [the Veteran] after her returned to the Boise area for the shoulder problems, he had significant degenerative changes and mechanical problems with his shoulder.  He had limited function and motion.  He ended up having another MRI and the MRI report indicated that he had a fairly new tear of the superior labrum, the posterior labrum and clear down to the inferior labrum.  He felt that these labral tears could have occurred with the falls and that is correct.  The falling could have caused additional damage to his already preexisting damage in his shoulder[,] and in fact[,] these labrum tears that we found at the time of surgery may well be related to the falls he had which were, in his mind, secondary to the knee problems he has which are service connected.

. . .

The purpose of this letter is to express the opinion that part of the damage found at the time of his recent surgery on his shoulder could have been attributed to the falls that he had which he feels are secondary to the knee problems which are service connected.  The previous surgery, a lot of the cartilage damage on the glenoid and articular surfaces were probably preexisting.  The fact that he had the Bankart lesion was probably preexisting[,] but the tears in the labrum and the loose body could have been from the falls[,] and that in fact is what necessitated the most recent surgery.

In August 2011, another private treating physician provided the following opinion, in relevant part:

After the [left knee] replacement in 2007, [the Veteran] had multiple events that were initiated by instability of the knee that caused him to fall causing damage to his right shoulder.
. . .

It is in my professional opinion, based on [the Veteran's] history and his accelerating right shoulder condition, that the falls were more likely than not related to the unstable left total knee replacement surgery performed in 2007. 

In summary, the record contains competent, credible evidence of left knee instability, which caused the Veteran to fall and land on his right shoulder.  Furthermore, two of the Veteran's treating physicians indicated that the nature of the Veteran's right shoulder injury was consistent with his account of the fall and opined that his current right shoulder disability was aggravated by falling on his shoulder.  Moreover, there is no evidence of record that disassociates the Veteran's right shoulder disability from his service-connected left knee disability.  Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence of record shows that the Veteran's degenerative joint disease and bicipital tenosynovitis was aggravated by his service-connected left knee disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, service connection for degenerative joint disease of the right shoulder with bicipital tenosynovitis is warranted.






(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, status post total knee replacement, is dismissed.

New and material evidence having been submitted, the claim for entitlement to service connection for a right shoulder disability is reopened.

Service connection for degenerative joint disease of the right shoulder with bicipital tenosynovitis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


